                                         Certificate Number: 17574-AZ-DE-035558546
                                         Bankruptcy Case Number: 21-02120


                                                        17574-AZ-DE-035558546




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on April 11, 2021, at 4:59 o'clock PM MST, Melissa Small
completed a course on personal financial management given by internet by
Russell Brown, Standing Chapter 13 Trustee, a provider approved pursuant to 11
U.S.C. 111 to provide an instructional course concerning personal financial
management in the District of Arizona.




Date:   April 11, 2021                   By:       /s/Amy Tate-Almy


                                         Name: Amy Tate-Almy


                                         Title:    Financial Educator




Case 2:21-bk-02120-PS    Doc 11   Filed 04/12/21    Entered 04/12/21 09:15:00   Desc
                                    Page 1 of 1
